DETAILED ACTION
	Claims 1-10, 13-20 and 23 are pending.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 23 is objected to because of the following informalities:  “…- a degradable diverter disposed on the retrievable tubular member and having radially…” should read as “…- a degradable diverter disposed on the retrievable tubular [[member]] and having radially…”.  Appropriate correction is required.

Response to Amendment
	Regarding the currently amended independent claims 1 and 16, applicant inadvertently did not amend the claims with respect to the previous claims dated 05/23/2022. Instead Applicant amended the claims filed 11/29/2021. In order to promote compact prosecution, examiner will examine the claims as if the amendments to the claims filed 12/08/2022 were added to the claims filed 05/23/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-4, 6, 8, 13-14, 16-20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boney et al. (US Publication 2010/0243242 A1; “Boney”) in view of Jordan et al. (US Publication 2008/0105438 A1; herein “Jordan”).

	In regards to claim 1, Boney discloses: An apparatus (as shown in figure 3) for performing a wellbore operation (abstract introduces a method and apparatus for processing a subterranean formation comprising stimulating and fracturing a subterranean formation) in a wellbore (302) defined by a wellbore surface (of 302), comprising: 
	- a retrievable tubular (301; the retrievable tubular may be pulled back once the packers degrade as disclosed in paragraphs [0098-0109, 0129, and 0134] and figure 3) defining an axial flowbore (of 301) and having at least one opening (304) providing fluid communication between the flowbore and a formation (paragraphs [0098-0109] and figure 3 introduces the apparatus may contain a port or ports 304 that release fluid from the drill string assembly 301 at high pressure to fracture the formation 303, forming a fracture 305); and 
	- a degradable diverter (at least 306; paragraph [0101] introduces “…the packers 306 may be formed of a degradable material selected to protect or seal the drill bit assembly 307. Alternatively, in some embodiments, a seal may be formed of degradable material that acts as packer 306 in place of or in addition to seal 306”) adjacent to the at least one opening (as shown in in figure 3) and disposed at least partially in an annulus (309) between the wellbore surface (of 302) and a surface of the retrievable tubular (of 301; as shown in in figure 3) from which the degradable diverter projects (Examiner notes that the claim language is broad in nature, in which 306 projects radially outwardly during the setting process, as further disclosed in paragraphs [0099-0101] and as shown in figure 3), the degradable diverter having an end positioned further radially outward than the at least one opening (as shown in figure 3) while the at least one opening directs a stimulation fluid in the annulus (as shown in light of the fluid flow within figure 3; furthermore, paragraphs [0099-0102] introduces “…the port 304 may release an acid, solid latened slurry or other chemical to notch the formation 303 to facilitate fracturing in a later process step as the drill string moves through the wellbore or drills the wellbore”), wherein a fixed gap (of 309; see the shaded portion of the “fixed gap” within the illustration of figure 3 below) separates the end of the degradable diverter and the wellbore surface surrounding the degradable diverter (Examiner notes that the “wellbore surface surrounding” the degradable diverter can not only be considered the radially outwardly areas/sections of 302, but also the fracture surface, of 305, within the wellbore, allowing for separation between the end of the degradable diverter and wellbore surface) while the stimulation fluid exits the at least one opening (paragraphs [0046, 0098-0102] introduces “In some embodiments, the packers may be deployed to isolate regions of the wellbore or wellhead from flow backup from a hydraulic fracturing operation or from a drilling operation”; “In some embodiments wherein the packers 307 may or may not be deployed, fluids may be pumped through the annulus 309 to produce the fracture 305”; “…the port 304 may release an acid, solid latened slurry or other chemical to notch the formation 303 to facilitate fracturing in a later process step as the drill string moves through the wellbore or drills the wellbore”), wherein the degradable diverter comprises a material that structurally degrades over a time interval in response to an applied stimulus (paragraphs [0098-0109] introduces it may be desirable to continue drilling while fracturing; in some embodiments, the packers 306 may be formed of a degradable material selected to protect or seal the drill bit assembly 307; alternatively, in some embodiments, a seal may be formed of degradable material that acts as packer 306 in place of or in addition to seal 306), and wherein the degradable diverter directs the stimulation fluid exiting through the at least one opening towards the formation (as shown in figure 3 in light of the fluid flow arrows),
	wherein the fixed gap is sized to allow the stimulation fluid to escape to an adjacent annular space in the wellbore before the degradable diverter structurally degrades (Examiner notes the claim language is broad in nature in light of the instant application’s specification, as the conditional statement does not chronologically introduce exactly when the stimulation fluid escapes to an adjacent annular space in the wellbore with respect to the degradation of the degradable diverter; when the degradable diverter structurally “degrades”, it can imply any point of time from the start of the degradation event to the end of the degradation event; with that being said, since paragraphs [0098-0102] of Boney introduces that the stimulation fluid is pumped in the “fixed gap” through the opening, the stimulation fluid can escape to the adjacent annular space in the wellbore before the degradable diverter 306 structurally degrades in its entirety since the closed wellbore system would create a fluid flow path to the adjacent annular space in light of the degradable diverter gradually degrading radially inwardly until it’s completely degraded) and further sized to be blocked by solid particles in the stimulation fluid (as shown in at least figure 3), wherein the fixed gap is sized to allow the stimulation fluid to escape to an adjacent annular space in the wellbore (as shown in light of the fluid flow arrow within at least figure 3; see at least paragraphs [0098-0102]) and further sized to be blocked by solid particles in the stimulation fluid to anchor the retrievable tubular to the wellbore surface (at least paragraphs [0018] and claim 25 introduces “Some embodiments may benefit from controlling and/or blocking the fluid return system”; with that being said, Examiner notes that the fixed gap is sized to be blocked by solid particles in the stimulation/formation fluid, which can allow for an anchoring effect).

    PNG
    media_image1.png
    881
    520
    media_image1.png
    Greyscale

	However, Boney appears to be silent in regards to having the degrading to comprise a material that structurally degrades over an engineered time interval in response to an applied stimulus.
	Nonetheless, the teachings of Jordan introduces degrading an element within the borehole during wellbore operations. Jordan discloses: having the degrading to comprise a material that structurally degrades over an engineered time interval in response to an applied stimulus (at least paragraph [0040] and figures 2-3 introduces “…in accordance with embodiments of the present invention, a corrosive fluid, such as water or acid, may be contacted with degradable whipstock 8 by pumping such fluid through pump 18, or otherwise flowing such fluid so that it contacts degradable whipstock 8. After a time, which may be engineered to the desires of the operator, as the composition making up whipstock 8 degrades for instance by dissolving, a result such as illustrated in FIG. 3, where the whipstock 8 is at least partially degraded, may allow full production area to be obtained without actually retrieving the whipstock”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Boney to include the teachings of Jordan, by modifying the degrading of a downhole material over time in response to an applied stimulus taught by Boney to include for having the degrading to comprise a material that structurally degrades over an engineered time interval in response to an applied stimulus taught by Jordan to allow for the operator to remotely control the predetermined timing of the degradation process of a downhole element (paragraph [0040]).

	In regards to claim 3, Boney further discloses: wherein the degradable diverter (at least 306) has an axial cross section of one of: (i) a polygon, (ii) a concave shape, (iii) a convex shape, and (iv) defined partially by an arc (element 306 is defined as a polygon, as shown in the sectional view of figure 3).

	In regards to claim 4, Boney further discloses: wherein the degradable diverter (at least 306) completely surrounds the retrievable tubular, and wherein the fixed gap surrounds the degradable diverter and the retrievable tubular (as shown in figure 3).

	In regards to claim 6, Boney further discloses: wherein the degradable diverter (at least 306) has an adjustable outer diameter, the outer diameter expanding from a first diameter during run-in to a second larger diameter during operation (paragraph [0046] introduces “The packer may be mechanical, inflatable, or swellable”; paragraph [0099] introduces “As it reaches a region that may benefit from hydraulic fracturing, packers 306 and/or packers 307 may be deployed and fluid is introduced through the ports 304 to form a fracture 305. The packers 306 and 307 may be used to protect the wellbore 302 and/or the drill bit assembly 307 and/or mechanical, chemical, electrical, sonic, or other instrumentation and communication devices housed in the drill string assembly components 308”).

	In regards to claim 8, Boney further discloses: wherein the degradable diverter (at least 306) expands to the second diameter when actuated by one of: (i) hydraulic actuator, (ii) mechanical actuator, (iii) hydrostatic pressure, (iv) electrical trigger (v) electromagnetic signal, and (vi) acoustic signal (paragraph [0046] introduces the packer may be mechanical, inflatable, or swellable; to provide a seal, the packer may mechanically squeeze, expand upon exposure to a fluid pressure, and/or contain a material that swells upon exposure to a fluid or other conditions; paragraph [0099] introduces “As it reaches a region that may benefit from hydraulic fracturing, packers 306 and/or packers 307 may be deployed and fluid is introduced through the ports 304 to form a fracture 305. The packers 306 and 307 may be used to protect the wellbore 302 and/or the drill bit assembly 307 and/or mechanical, chemical, electrical, sonic, or other instrumentation and communication devices housed in the drill string assembly components 308”).

	In regards to claim 13, Boney further discloses: wherein the applied stimulus is one of: (i) temperature change (ii) the stimulation fluid, and (iii) a wellbore fluid (paragraphs [0099-0102] introduces “…the port 304 may release an acid, solid latened slurry or other chemical to notch the formation 303 to facilitate fracturing in a later process step as the drill string moves through the wellbore or drills the wellbore”).

	In regards to claim 14, Boney further discloses: wherein the retrievable tubular is a part of a hydraulic fracture completion system (paragraphs [0098-0109] and figure 3 introduces the apparatus may contain a port or ports 304 that release fluid from the drill string assembly 301 at high pressure to fracture the formation 303, forming a fracture 305).

	In regards to claim 16, Boney discloses: A method for performing a wellbore operation (abstract introduces a method and apparatus for processing a subterranean formation comprising stimulating and fracturing a subterranean formation) in a wellbore (302) defined by a wellbore surface (of 302), comprising: 
	connecting a degradable diverter (at least 306; paragraph [0101] introduces “…the packers 306 may be formed of a degradable material selected to protect or seal the drill bit assembly 307. Alternatively, in some embodiments, a seal may be formed of degradable material that acts as packer 306 in place of or in addition to seal 306”) to a retrievable tubular (301; the retrievable tubular may be pulled back once the packers degrade as disclosed in paragraphs [0098-0109, 0129, and 0134] and figure 3) defining an axial flowbore (of 301) and having at least one opening (304) providing fluid communication between the flowbore and a formation (paragraphs [0098-0109] and figure 3 introduces the apparatus may contain a port or ports 304 that release fluid from the drill string assembly 301 at high pressure to fracture the formation 303, forming a fracture 305), wherein the degradable diverter is disposed at least partially in an annulus (309) between the wellbore surface (of 302) and a surface of the retrievable tubular (of 301; as shown in in figure 3) from which the degradable diverter projects (Examiner notes that the claim language is broad in nature, in which 306 projects radially outwardly during the setting process, as further disclosed in paragraphs [0099-0101] and as shown in figure 3), is adjacent to the at least one opening (as shown in in figure 3), and has an end positioned further radially outward than the at least one opening (as shown in in figure 3); 
	pumping a stimulation fluid through the flowbore (paragraphs [0099-0102] introduces “…the port 304 may release an acid, solid latened slurry or other chemical to notch the formation 303 to facilitate fracturing in a later process step as the drill string moves through the wellbore or drills the wellbore”; as further depicted by the fluid flow arrow within figure 3) while maintaining a fixed gap (of 309; see the shaded portion of the “fixed gap” within the illustration of figure 3 below) separating the end of the degradable diverter and the wellbore surface surrounding the degradable diverter (Examiner notes that the “wellbore surface surrounding” the degradable diverter can not only be considered the radially outwardly areas/sections of 302, but also the fracture surface, of 305, within the wellbore, allowing for separation between the end of the degradable diverter and wellbore surface); 
	allowing the stimulation fluid to exit through the at least one opening (as shown in figure 3 in light of the fluid flow arrows; furthermore, paragraphs [0099-0102] introduces “…the port 304 may release an acid, solid latened slurry or other chemical to notch the formation 303 to facilitate fracturing in a later process step as the drill string moves through the wellbore or drills the wellbore”); 
	directing the stimulation fluid towards the formation using the degradable diverter (as shown in figure 3 in light of the fluid flow arrows; furthermore, paragraphs [0099-0102] introduces “…the port 304 may release an acid, solid latened slurry or other chemical to notch the formation 303 to facilitate fracturing in a later process step as the drill string moves through the wellbore or drills the wellbore”) and while the end of degradable diverter is positioned further radially outward than the at least one opening (as shown in figure 3); 
	wherein the fixed gap separates the degradable diverter disposed in the annulus and a surface surrounding the retrievable tubular while a stimulation fluid exits the at least one opening, wherein the fixed gap is sized to allow the stimulation fluid to escape to an adjacent annular space in the wellbore before the degradable diverter structurally degrades (Examiner notes the claim language is broad in nature in light of the instant application’s specification, as the conditional statement does not chronologically introduce exactly when the stimulation fluid escapes to an adjacent annular space in the wellbore with respect to the degradation of the degradable diverter; when the degradable diverter structurally “degrades”, it can imply any point of time from the start of the degradation event to the end of the degradation event; with that being said, since paragraphs [0098-0102] of Boney introduces that the stimulation fluid is pumped in the “fixed gap” through the opening, the stimulation fluid can escape to the adjacent annular space in the wellbore before the degradable diverter 306 structurally degrades in its entirety since the closed wellbore system would create a fluid flow path to the adjacent annular space in light of the degradable diverter gradually degrading radially inwardly until it’s completely degraded) and further sized to be blocked by solid particles in the stimulation fluid such that the stimulation fluid is prevented from leaking into the adjacent annular space before the degradable diverter structurally degrades (Examiner notes the claim language is broad in nature in light of the instant application’s specification, as the conditional statement does not chronologically introduce exactly when the stimulation fluid escapes to an adjacent annular space in the wellbore with respect to the degradation of the degradable diverter; when the degradable diverter structurally “degrades”, it can imply any point of time from the start of the degradation event to the end of the degradation event; 
nonetheless, paragraphs [0016, 0049, 0074] of Boney introduces the use of solid particles, e.g. proppants, in the stimulation fluid, in which the solid particles in stimulation fluid can build up in the “fixed gap” and block the “fixed gap” to prevent any leaking into the adjacent annular space in any point of time during the degradation event before the degradable diverter 306 structurally degrades in its entirety); and
	structurally degrading the degradable diverter over a time interval using an applied stimulus (paragraphs [0098-0109] introduces it may be desirable to continue drilling while fracturing; in some embodiments, the packers 306 may be formed of a degradable material selected to protect or seal the drill bit assembly 307; alternatively, in some embodiments, a seal may be formed of degradable material that acts as packer 306 in place of or in addition to seal 306); and 
	anchoring the wellbore tubular to the wellbore surface using the solid particles blocked by the fixed gap (at least paragraphs [0018] and claim 25 introduces “Some embodiments may benefit from controlling and/or blocking the fluid return system”; with that being said, Examiner notes that the fixed gap is sized to be blocked by solid particles in the stimulation/formation fluid, which can allow for an anchoring effect).

    PNG
    media_image1.png
    881
    520
    media_image1.png
    Greyscale

	However, Boney appears to be silent in regards to: structurally degrading the degradable diverter over an engineered time interval using an applied stimulus.
	Nonetheless, the teachings of Jordan introduces degrading an element within the borehole during wellbore operations. Jordan discloses: structurally degrading the degradable diverter over an engineered time interval using an applied stimulus (at least paragraph [0040] and figures 2-3 introduces “…in accordance with embodiments of the present invention, a corrosive fluid, such as water or acid, may be contacted with degradable whipstock 8 by pumping such fluid through pump 18, or otherwise flowing such fluid so that it contacts degradable whipstock 8. After a time, which may be engineered to the desires of the operator, as the composition making up whipstock 8 degrades for instance by dissolving, a result such as illustrated in FIG. 3, where the whipstock 8 is at least partially degraded, may allow full production area to be obtained without actually retrieving the whipstock”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Boney to include the teachings of Jordan, by modifying the degrading of a downhole material over time in response to an applied stimulus taught by Boney to include for having the degrading to comprise a material that structurally degrades over an engineered time interval in response to an applied stimulus taught by Jordan to allow for the operator to remotely control the predetermined timing of the degradation process of a downhole element (paragraph [0040]).

	In regards to claim 17, Boney further discloses: connecting a plurality of degradable diverters (at least packers 306 and/or packers 307, as disclosed in paragraph [0099-0101]) to the retrievable tubular (301, as shown in at least figure 3) and degrading at least two of the plurality of the degradable diverters at different times (Examiner notes that since the teachings of Boney introduce the use of multiple degradable diverters, it would be true for each one of the degradable diverters to start degrading at different times since they will be located adjacent to one another where the degrading fluid will come in contact with the individual degradable diverters one after another; in other words, if a second degradable diverter were to be placed downhole of 306, as shown in figure 3, for the degrading fluid to reach the second degradable diverter, it would have to degrade the first degradable diverter 306, and surpass it to go on to contacting and degrading the second degradable diverter, making the degradation of both the elements to be at different times).

	In regards to claim 18, Boney further discloses: wherein the at least two of the plurality of the degradable diverters are degraded using different fluid compositions (at least paragraph [0083] introduces for a degradable material to be a distinct fluid composition, such as “polylactic or polyglycolic acid”).

	In regards to claim 19, Boney further discloses: comprising retrieving the retrievable tubular (the retrievable drilling tubular may be pulled back once the packers degrade as disclosed in paragraphs [0098-0109, 0129, and 0134] and figure 3).

	In regards to claim 20, Boney further discloses: wherein the retrievable tubular is part of a hydraulic fracture completion system (paragraphs [0098-0109] and figure 3 introduces the apparatus may contain a port or ports 304 that release fluid from the drill string assembly 301 at high pressure to fracture the formation 303, forming a fracture 305).

	In regards to claim 23, Boney discloses: An apparatus (as shown in figure 3) for performing a wellbore operation (abstract introduces a method and apparatus for processing a subterranean formation comprising stimulating and fracturing a subterranean formation) in a wellbore (302) defined by a wellbore surface (of 302), comprising: 
	- a retrievable tubular (301; the retrievable tubular may be pulled back once the packers degrade as disclosed in paragraphs [0098-0109, 0129, and 0134] and figure 3) defining an axial flowbore (of 301) and having at least one opening (304) providing fluid communication between the flowbore and a formation (paragraphs [0098-0109] and figure 3 introduces the apparatus may contain a port or ports 304 that release fluid from the drill string assembly 301 at high pressure to fracture the formation 303, forming a fracture 305); and 
	- a degradable diverter (at least 306; paragraph [0101] introduces “…the packers 306 may be formed of a degradable material selected to protect or seal the drill bit assembly 307. Alternatively, in some embodiments, a seal may be formed of degradable material that acts as packer 306 in place of or in addition to seal 306”) disposed on the retrievable tubular (as shown in at least figure 3) and having radially projecting members that bracket the at least one opening (element 306 projects radially outwardly during the setting process, as further disclosed in paragraphs [0099-0101] and as shown in figure 3), the radially projecting members each having an end positioned further radially outward than the at least one opening (as shown in at least figure 3) while the at least one opening directs a stimulation fluid in the annulus (as shown in light of the fluid flow within figure 3; furthermore, paragraphs [0099-0102] introduces “…the port 304 may release an acid, solid latened slurry or other chemical to notch the formation 303 to facilitate fracturing in a later process step as the drill string moves through the wellbore or drills the wellbore”), wherein a fixed gap (of 309; see the shaded portion of the “fixed gap” within the illustration of figure 3 below) separates each end and the wellbore surface surrounding the degradable diverter (Examiner notes that the “wellbore surface surrounding” the degradable diverter can not only be considered the radially outwardly areas/sections of 302, but also the fracture surface, of 305, within the wellbore, allowing for separation between the end of the degradable diverter and wellbore surface) while the stimulation fluid exits the at least one opening (paragraphs [0046, 0098-0102] introduces “In some embodiments, the packers may be deployed to isolate regions of the wellbore or wellhead from flow backup from a hydraulic fracturing operation or from a drilling operation”; “In some embodiments wherein the packers 307 may or may not be deployed, fluids may be pumped through the annulus 309 to produce the fracture 305”; “…the port 304 may release an acid, solid latened slurry or other chemical to notch the formation 303 to facilitate fracturing in a later process step as the drill string moves through the wellbore or drills the wellbore”), wherein the degradable diverter comprises a material that structurally degrades over an engineered time interval in response to an applied stimulus (paragraphs [0098-0109] introduces it may be desirable to continue drilling while fracturing; in some embodiments, the packers 306 may be formed of a degradable material selected to protect or seal the drill bit assembly 307; alternatively, in some embodiments, a seal may be formed of degradable material that acts as packer 306 in place of or in addition to seal 306), wherein the fixed gap is sized to allow the stimulation fluid to escape through the wellbore between the tubular and the wellbore surface (as shown in light of the fluid flow arrow within at least figure 3; see at least paragraphs [0098-0102]).

    PNG
    media_image1.png
    881
    520
    media_image1.png
    Greyscale

	However, Boney appears to be silent in regards to: wherein the degradable diverter comprises a material that structurally degrades over an engineered time interval in response to an applied stimulus.
	Nonetheless, the teachings of Jordan introduces degrading an element within the borehole during wellbore operations. Jordan discloses: wherein the degradable diverter comprises a material that structurally degrades over an engineered time interval in response to an applied stimulus (at least paragraph [0040] and figures 2-3 introduces “…in accordance with embodiments of the present invention, a corrosive fluid, such as water or acid, may be contacted with degradable whipstock 8 by pumping such fluid through pump 18, or otherwise flowing such fluid so that it contacts degradable whipstock 8. After a time, which may be engineered to the desires of the operator, as the composition making up whipstock 8 degrades for instance by dissolving, a result such as illustrated in FIG. 3, where the whipstock 8 is at least partially degraded, may allow full production area to be obtained without actually retrieving the whipstock”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Boney to include the teachings of Jordan, by modifying the degrading of a downhole material over time in response to an applied stimulus taught by Boney to include for having the degrading to comprise a material that structurally degrades over an engineered time interval in response to an applied stimulus taught by Jordan to allow for the operator to remotely control the predetermined timing of the degradation process of a downhole element (paragraph [0040]).

	Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable Boney et al. (US Publication 2010/0243242 A1; “Boney”) in view of Jordan et al. (US Publication 2008/0105438 A1; herein “Jordan”) with the teachings of Baihly et al. (US Publication 2013/0133897 A1; herein “Baihly”).

	In regards to claim 2, Boney discloses: the degradable diverter (as disclosed in claim 1 above).
	However, Boney in view of Jordan appears to be silent in regards to: wherein the degradable diverter comprises one of (i) ceramics, (ii) phenolics, (iii) metals, (iv) polyvinyl alcohols, (v) polyacrylamide, (vi) polyacrylic acids, (vii) rare earth elements, (viii) glasses, and (ix) carbon.
Nonetheless, Baihly teaches the use of packers within the wellbore for diverting fluids. Baihly discloses: wherein the degradable diverter (comprising 65, 75) comprises one of (i) ceramics, (ii) phenolics, (iii) metals, (iv) polyvinyl alcohols, (v) polyacrylamide, (vi) polyacrylic acids, (vii) rare earth elements, (viii) glasses, and (ix) carbon (at least paragraph [0038] introduces “The metal frame portion 75 of the packers 65 can be formed of a degradable material so that, as the frame portion 75 degrades”).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Boney in view of Jordan to include the teachings of Baihly, by modifying the degradable diverter taught by Boney in view of Jordan to include for the degradable diverter to comprise of metal taught by Baihly to allow for securing the packer to the tubing string (at least paragraph [0038]).

	In regards to claim 15, Boney further discloses: the material (as disclosed in claim 1 above).
	However, Boney appears to be silent in regards to: wherein the material is a non-elastic material.
	Nonetheless, Baihly teaches the use of packers within the wellbore for diverting fluids. Baihly discloses: wherein the material (of 65, 75) is a non-elastic material (Examiner notes that the negative limitation is broad in nature and does not necessarily recite what material can be used aside from elastic; with that being said, at least paragraph [0038] introduces “The metal frame portion 75 of the packers 65 can be formed of a degradable material so that, as the frame portion 75 degrades”).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Boney in view of Jordan to include the teachings of Baihly, by modifying the degradable diverter taught by Boney in view of Jordan to include for the degradable diverter material to be a non-elastic material taught by Baihly to allow for securing the packer to the tubing string (at least paragraph [0038]). 

	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable Boney et al. (US Publication 2010/0243242 A1; “Boney”) in view of Jordan et al. (US Publication 2008/0105438 A1; herein “Jordan”) with the teachings of Connell et al. (US Publication 2017/0067313 A1; “Connell”).

	In regards to claim 5, Boney further discloses: the degradable diverter (as disclosed in claim 1 above).
	However, Boney in view of Jordan appear to be silent in regards to: wherein the diverter comprises a swab cup.
	Nonetheless, Connell discloses: wherein the degradable diverter comprises a swab cup (abstract, paragraphs [0004-0005] and figure 3 introduces the degradable diverter element 34 to comprise of swab cups).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Boney in view of Jordan to include the teachings of Connell, by modifying the degradable diverter taught by Boney in view of Jordan to comprise of swab cups taught by Connell to allow for plugging and abandoning wells and more particularly methods that allow multiple operations in a single trip including among other steps running and setting a bridge plug, perforation, washing the perforations, delivering cement under pressure into the perforations and pulling the bottom hole assembly from the location without swabbing the well (paragraph [0001]).

	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable Boney et al. (US Publication 2010/0243242 A1; “Boney”) in view of Jordan et al. (US Publication 2008/0105438 A1; herein “Jordan”) with the teachings of Wang et al. (US Publication 2014/0060815 A1; herein “Wang”).

	In regards to claim 7, Boney discloses: wherein the degradable diverter (at least 306) comprises at least two mates (at least 307 or plurality of packers 306, as disclosed in paragraph [0101]).
	However, Boney in view of Jordan appear to be silent in regards to: each mate having an inclined surface, wherein sliding engagement of the inclined surfaces expands the outer diameter of the degradable diverter. 
	Nonetheless, Wang teaches a downhole swellable packer. Wang discloses: each mate (110) having an inclined surface (of 110, as shown in at least figure 1), wherein sliding engagement of the inclined surfaces (surfaces between 100 & 114, and 114 & 116) expands the outer diameter of the degradable diverter (at least paragraph [0019] introduces “The element can energize and/or swell when an activating system (mechanical loads or fluids) is in place”; Examiner notes that the energization of the element allows for the radial outward expansion). 
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Boney in view of Jordan to include the teachings of Wang, by modifying the expandable degradable diverter comprising at least two mates taught by Boney in view of Jordan to include for each mate to have an inclined surface, wherein sliding engagement of the inclined surfaces expands the outer diameter of the diverter taught by Wang to allow to provide zonal isolation downhole where needed (at least paragraph [0003]).

	Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable Boney et al. (US Publication 2010/0243242 A1; “Boney”) in view of Jordan et al. (US Publication 2008/0105438 A1; herein “Jordan”) with the teachings of Brown et al. (US Publication 2016/0053597 A1; herein “Brown”).

	In regards to claim 9, Boney discloses: wherein the degradable diverter (at least 306) comprises a first and a second diverter element (at least 307 or plurality of packers 306, as disclosed in paragraph [0101]), the at least one opening positioned between the first and the second diverter element (paragraph [0009] and figure 3 illustrates an embodiment of a drill string assembly 301 in a wellbore 302 in a subterranean formation 303; the drill string assembly 301 may contain a port or ports 304 that release fluid from the drill string assembly 301 at high pressure to fracture the formation 303, forming a fracture 305).
	However, Boney in view of Jordan appear to be silent in regards to: the at least one opening comprises a plurality of openings positioned between the first and the second diverter element.
	Nonetheless, Brown teaches a downhole fracturing tool. Alba discloses: the at least one opening comprises a plurality of openings (130) positioned between the first and the second diverter element (elements 120, as shown in at least figure 2).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Boney in view of Jordan to include the teachings of Brown, by modifying the ports between the first and second diverter element taught by Boney in view of Jordan to include for a plurality of openings positioned between the first and the second diverter element taught by Brown to create localized fractures in the formation (at least paragraph [0003]). Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

	In regards to claim 10, Boney discloses the degradable diverter, as disclosed in claim 1 above.
	However, Boney in view of Jordan appear to be silent in regards to: wherein the at least one opening includes a plurality of axially spaced apart openings, and further comprising a plurality of diverters disposed along the retrievable tubular, wherein each diverter diverts the stimulation fluid from an adjacent axially spaced apart opening to the formation.
	Brown discloses: wherein the at least one opening includes a plurality of axially spaced apart openings (openings 130, as shown in at least figure 2), and further comprising a plurality of diverters (120) disposed along the retrievable tubular (30), wherein each diverter diverts the stimulation fluid from an adjacent axially spaced apart opening to the formation (at least paragraphs [0031-0035] and figures 7 introduces for the diverters to be axially spaced to allow for diverting the stimulation fluid from an adjacent axially spaced apart opening 130 to the formation 28).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Boney in view of Jordan to include the teachings of Brown, by modifying the degradable diverter taught by Boney in view of Jordan to include a plurality of axially spaced apart openings, further comprising a plurality of diverters disposed along the retrievable tubular, wherein each diverter diverts the stimulation fluid from an adjacent axially spaced apart opening to the formation taught by Brown to create localized fractures in the formation (at least paragraph [0003]). Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Response to Arguments
Applicant's arguments filed 12/08/2022 have been fully considered but they are not persuasive. 

	Examiner notes the claim 1 is improperly amended, as the amended claim language presented in the claim set dated 12/08/2022 does not show a strike-through of the deleted claim language from the previous claim set dated 05/23/2022. “The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters”. See MPEP 714 (Amendments, Applicant’s Action).

	Applicant’s representative argues that “Because the fracture 305 does not control fluid flow between the tubular 301 and the wellbore 302, i.e., the flow space 309, Boney et al does not disclose a fixed gap is sized to allow the stimulation fluid to escape through the wellbore between the tubular and the wellbore surface.” Examiner notes that the “fixed gap” is broad in nature and needs to be further differentiated from the prior art used herein. Furthermore, Examiner notes that the escaping of the stimulation fluid is also broad in nature and that the fluid can escape in multiple areas “through the wellbore between the tubular and the wellbore surface”. Examiner suggests incorporating more claim language (i.e. structural and/or functional) in light of the specification to overcome the prior art rejection and advance prosecution, preferably towards an allowance. Examiner is open to discussing potential claim language in light of the specification to expedite prosecution.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on (571) 270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Patent Examiner, Art Unit 3676                                                                                                                                                                                                        
/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676